Title: From George Washington to Major Henry Lee, Jr., or the Officer Commanding His Corps at Burlington, N.J., 30 March 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Sir
            Head Quarters Morris Town March 30th 1780.
          
          You will be pleased, upon the receipt of this, to take the most expeditious measures for putting the whole Corps both Horse and Foot in readiness to march. If you move, your destination will be South Carolina. The Horse will go the whole way by land—the Foot will go down Chesapeak Bay by Water and meet the Horse at Petersburg—As soon as you have given the necessary orders at Burlington you had best repair to Philada and apply to the Board of War, to whom I have written on the subject, for the Articles wanting to equip the Corps for so long a march—Be pleased to acknowledge this—send your answer to the Qr Mr at Trenton; who will forward it to me. I am Sir Yr most obt Servt.
        